t c memo united_states tax_court j leslie james petitioner v commissioner of internal revenue respondent docket no filed date j leslie james pro_se john weeda for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for respondent also determined that petitioner is liable for additions to tax for of dollar_figure for failure_to_file a timely return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 - respondent now concedes that petitioner overpaid his federal_income_tax by dollar_figure the sole issue for decision is whether we have jurisdiction under sec_6512 to award a refund of his overpayment for we hold that we do not unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner lived in littleton colorado when he filed the petition a petitioner's federal_income_tax returns for and petitioner had extensions to file his return on date and his return on date he filed his return on date and his return on date b preparation of petitioner's return petitioner's preparer richard ball ball of ball accounting data centers inc prepared a joint federal_income_tax return for for petitioner and his wife michelle james ball had prepared tax returns for petitioner for more than years before during that time ball prepared and petitioner filed many tax returns such as gasoline_excise_tax returns for petitioner and for his two corporations - - ball had health problems that made it difficult for him to work from march to date ball's poor health caused a backlog of work at his office in on date ball mailed an application to respondent for automatic_extension to file petitioner's income_tax return form on date ball mailed an application to respondent to extend the time to file petitioner's return to date ball finished preparing petitioner's return on date ball and members of his firm used routing control sheets to track each of petitioner's returns from the time petitioner first came to the office until he received his return ball's office manager lyn gore gore signed the control sheet and packaged petitioner's return with an invoice and instructions on date gore prepared an envelope with postage so that petitioner and his wife could readily sign the return and mail it ball signed petitioner’s return as preparer on date petitioner picked up his return at ball's office on date petitioner and his wife paid income_tax for of dollar_figure by withholding dollar_figure by estimated_tax payments and an amount applied from their return and dollar_figure by check attached to their form_4868 extension request they indicated on their return that they had a dollar_figure overpayment which they directed - - respondent to apply to their estimated_tax thus they did not expect to receive a refund cc the notice_of_deficiency and correspondence about petitioner's return petitioner cannot specifically remember mailing his return in and he has no record that he mailed it in respondent mailed a notice_of_deficiency for to petitioner on date on date ball wrote a note to petitioner in which ball said i'm quite sure the '93 return was filed in august of '95 but the irs does not recognize it to protect the refunds from the irs and the state we need to resubmit the returns by please sign again the federal return and state return on the 2nd page where x's are located you can date it as i did or it doesn't really make any difference be sure to send via certified mail have the postman stamp date stamp the white copies of the cert mail receipts so we can prove timely mailing if we need to also be sure to keep the receipts and return them to me so i can put them in the file sorry for any inconvenience d petitioner's return filed date on date petitioner and his wife signed and filed a joint federal_income_tax return for with a handwritten note at the top stating please do not duplicate ball's copy of this return is stamped date reference resubmitted is handwritten on ball’s copy of this return - - respondent has no record of receiving a return from petitioner before date petitioner and respondent stipulate that petitioner and his wife overpaid their income_tax by dollar_figure be petitioner's federal_income_tax returns for to petitioner requested and received extensions of time to date and to file his federal_income_tax returns for and respectively he had not yet filed those returns as of the time of trial in opinion a background and contentions of the parties the tax_court has jurisdiction to award to a taxpayer a refund of overpaid taxes which the taxpayer paid during either the years before respondent issued the notice_of_deficiency or years before the taxpayer filed his or her return sec_6511 a and b b b 516_us_235 the 2-year period applies if the taxpayer filed his or her income_tax return after respondent issued a notice_of_deficiency for that year sec_6511 b b commissioner v lundy supra pincite thus if petitioner filed his federal_income_tax return before respondent sent the notice_of_deficiency on date then we would have jurisdiction to award a refund of dollar_figure for if petitioner paid at least that much tax for during - - the years before the taxpayer filed his return however if petitioner filed his federal_income_tax return after date then we would have jurisdiction only to award a refund of tax that he paid for during the 2-year period ending on that date petitioner contends that the 3-year period applies because he filed his return before date respondent contends that petitioner first filed his return on date and thus the 2-year period applies petitioner bears the burden_of_proof rule a b whether petitioner mailed his income_tax return before date petitioner testified that he could not specifically recall mailing his federal_income_tax return in petitioner contends in his posttrial brief that he picked up the return at ball's office on date took it directly home for his wife to sign then drove a short distance to the post office where he mailed the return it is clear that petitioner picked up the return at ball's office on date however he did not offer any evidence at trial that he took it home that his wife signed it or that he mailed it at the post office we may not consider factual allegations in briefs that are unsupported by the record petitioner does not contend that he used certified mail to mail his return in and he has no record that he mailed - his return in respondent has no record of receiving a return for petitioner before date petitioner's testimony about mailing his return in was at best vague unlike the testimony of the rural postmistress in 909_f2d_1155 8th cir affg 92_tc_793 who saw the taxpayer mail the tax_return at issue and the testimony of the taxpayers' personal secretary and employees in carroll v commissioner tcmemo_1994_229 affd 71_f3d_1228 6th cir who specifically remembered how the taxpayers handled the tax_return at issue in that case petitioner contends that ball's routing control sheet establishes that he mailed his return on date we disagree the control sheet shows that petitioner picked up his completed return at ball's office on date with an envelope bearing the proper address and postage it does not show when the return was mailed petitioner contends that the handwritten notes stating please do not duplicate on his copy and reference resubmitted on ball's copy of petitioner's return mailed on april this contrasts with 985_f2d_704 2d cir affg in part and revg in part tcmemo_1991_492 where it was unknown whether the commissioner had a record that the taxpayer had filed a return because the commissioner had not checked the service_center with which the taxpayer was required to file - - establish that petitioner mailed his return on date petitioner contends that the note on his return shows that he believed that the return that he mailed on date was a duplicate of a return he filed earlier we disagree the note on his return simply requests that the return not be duplicated the note on ball's copy suggests that the author of the note believed that ball's copy had been filed before date however the record does not show who wrote the note or what that person knew when he or she wrote it the notes do not establish that petitioner mailed his return before date petitioner contends that he proved with evidence of habit that he mailed his return before date rule of the federal rules of evidence provides that evidence of habit is relevant to prove that the conduct of a person on a particular occasion conforms to that person's habit petitioner testified that his habit was to pick up his income_tax return from ball's office and take it home for his wife to sign petitioner testified that when he picked up a return it's in the mail the same day he did not say who mailed his income_tax returns or where or how they were mailed ’ petitioner testified that he mailed returns that did not require his wife's signature at a post office in golden colorado near his office - the record does not show that petitioner had good tax_return filing habits petitioner habitually filed his federal_income_tax returns late he had extensions of time to file his returns for and but did not file them until after the extended time had passed as of the date of trial petitioner had not filed his returns for and petitioner contends that ball had valid reasons for not preparing petitioner's returns for and we disagree ball's explanations were vague and unsatisfactory ball attributed the delay to his health problems however he testified that others in his office could prepare petitioner's returns ball testified that petitioner's claim for a refund was a problem on petitioner's return however ball testified that he eventually decided to prepare a return for petitioner for without applying for the refund ball testified that he wanted petitioner to claim a loss on petitioner's return under sec_1244 related to a liquor store however petitioner kept no records for the store ball said that he had all of the data required for petitioner's return before date ball's testimony does not convince us that petitioner had valid reasons for not filing his and returns -- - petitioner relies on hiner v commissioner tcmemo_1993_ where we said proof of mailing requires some proof that the return was placed in an envelope that was properly addressed stamped and placed in the mail petitioner contends that he satisfied the legal standard stated in hiner because ball prepared his tax_return and gave him a properly addressed envelope with prepaid postage petitioner erroneously relies on hiner we held in hiner that the taxpayer did not prove that he mailed the return at issue the taxpayer in hiner testified about his tax_return filing practices and that he believed he timely filed the return at issue here petitioner's testimony is unpersuasive like that of the taxpayer in hiner petitioner contends that he conservatively estimated and prepaid taxes due and that this shows that he filed his return before date we disagree paying estimated_tax is not evidence that petitioner filed a return for petitioner contends that respondent has the burden of proving that he did not file a return before date we disagree petitioner bears the burden of proving that he filed his return rule a - we conclude that petitioner did not file his return before date cc whether we may award petitioner a refund for petitioner filed his federal_income_tax return for after respondent issued a notice_of_deficiency for that year petitioner last paid tax for on date when he paid dollar_figure with his request for an automatic_extension of time to file withheld income taxes are deemed paid on april of the year following the taxable_year sec_6513 estimated income taxes are deemed paid on the last day prescribed to file the return without regard to extensions sec_6513 petitioner paid or is deemed to have paid income_tax for on date more than years before date when respondent issued the notice_of_deficiency for thus we lack jurisdiction to award petitioner a refund of his overpayment for commissioner v lundy u s pincite petitioner indicates that irs publication examination of returns appeal rights and claims for refund dated rev date did not mention the 2-year period referred to in commissioner v lundy supra however that does not affect our conclusion because irs publications are not legal authority see zimmerman v commissioner 71_tc_367 affd without in light of our conclusion we need not decide respondent's contention that sec_7502 is the exclusive means to prove timely mailing - published opinion 614_f2d_1294 2d cir 59_tc_456 we conclude that we lack jurisdiction to award petitioner a refund of his overpayment for to reflect concessions and the foregoing decision will be entered under rule
